Garry, J.
Appeal from a judgment of the County Court of Saratoga County (Scarano, J), rendered June 14, 2010, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In full satisfaction of a six-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and waived his right to appeal. Defendant was thereafter sentenced, pursuant to the plea agreement, to a term of imprisonment of two years to be followed by three years of postrelease supervision. Defendant appeals and we affirm.
Defendant’s challenge to the validity of his waiver of the right to appeal is unpersuasive. Our review of the plea colloquy and *1117the written waiver executed by defendant reveals that he was apprised of and clearly understood the rights that he was forfeiting, including the right to appeal his sentence (see People v Sylvan, 107 AD3d 1044, 1045 [2013]; People v Benson, 100 AD3d 1108, 1108 [2012]). Accordingly, we conclude that defendant knowingly, intelligently and voluntarily waived the right to appeal his conviction and sentence. Defendant’s sole remaining contention on appeal, that the sentence imposed was harsh and excessive, is precluded by his valid appeal waiver (see People v Marshall, 108 AD3d 884, 884 [2013], lv denied 22 NY3d 957 [2013]; People v Ferro, 101 AD3d 1243, 1244 [2012], lv denied 20 NY3d 1098 [2013]).
Lahtinen, J.E, Stein and Rose, JJ., concur.
Ordered that the judgment is affirmed.